DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to communications filed 06/01/2022.  Claims 1, 4, 7-12, 14-20 are pending.
Response to Arguments
Applicant’s arguments, with respect to the prior art rejections have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the broadcast" in line 1.  Claim 1 does not recite a broadcast.  There is insufficient antecedent basis for this limitation in the claim.


Claim 20 is unclear as a computer executes the method of claim 16.  Claim 16 is a method of operating a media cloud server.  It is unclear that the computer executes the method of operating a media cloud server.  The Office suggests amending Claim 20 to rewrite all the limitations of claim 16 into claim 20 but amending the portions of the claim where it is unclear if the computer is the media cloud server.
Allowable Subject Matter
Claims 1, 7-12, 14-19 are allowed.

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fitzsimmons et al (US 2013/0019268 )discloses a broadcasting system that automatically generates progress data for broadcasting a transmission, comprising: a set-top box configured to obtain a user input from a subscriber (Page 3, paragraph 0047, Page 4, paragraph 0053, Figure 2, 102 see also paragraph 0041);  a content server in communication with set-top box and configured to transmit broadcast image data corresponding to the user input of the set-top box to the set-top box (Page 3, paragraph 0047, Page 4, paragraph 0053, Figure 2, 101, see also paragraph 0041); and a media cloud server in communication with the set-top box (Figure 2, 106) and configured to: receive an identification information of the broadcast image data, a  product associated with the broadcast image data, product information associated with the product,  (Page 4, paragraph 0053, 0054, Page 3, paragraph 0047), generate an output data, transmit the output data to the set-top box (Page 4, paragraph 0053).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



August 5, 2022